NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 10, 2021 *
                                Decided July 12, 2021

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

Nos. 20-3501 & 21-1235

TIMOTHY RYAN GOVE,                                Appeals from the United States District
     Plaintiff-Appellant,                         Court for the Eastern District of Wisconsin.

      v.                                          No. 18-cv-1335-pp

SARGENTO FOODS, INC.,                             Pamela Pepper,
    Defendant-Appellee.                           Chief Judge.


                                      ORDER

       Timothy Gove, a devout Christian, appeals the dismissal of his complaint against
his former employer, Sargento Foods, Inc., asserting claims of a hostile work
environment based on religion, retaliation, and sex and age discrimination. The district
court dismissed the complaint for failure to state a claim. Because the district court
imposed a pleading standard stricter than the applicable notice-pleading regime of




      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 20-3501 & 21-1235                                                              Page 2

Federal Rule of Civil Procedure 8, we vacate the judgment and remand the case for
further proceedings.
       As he set forth in his second amended complaint, the allegations of which we
assume to be true, see Freeman v. Metro. Water Reclamation Dist., 927 F.3d 961, 963
(7th Cir. 2019), Gove was subjected to harassment while working as a laborer at one of
Sargento’s manufacturing plants. Gove, age 57, alleged that Katherine Clauson, a 22-
year-old temporary coworker, harassed him—by flirting with him, whistling at him,
and gesturing to him in a sexualized manner—because she knew that he was a
monogamous Christian. Not long after Gove rejected her advances and reported her
behavior to human resources, Clauson and another coworker further badgered Gove
when they pretended to vandalize his car. A month after the harassment began,
Sargento hired Clauson for a full-time position and transferred her to another plant.
        Some months later, other coworkers began to bully Gove. They mocked him for
rejecting Clauson’s advances, blamed him for causing her transfer, and made sexual
gestures at him. In one instance, they pelted him with product-filled boxes while he
worked at a machine. Another time, they threatened to beat him up or “put him six feet
under.” These incidents proved so stressful that Gove needed to take two days off
work. He complained to human resources about the sexual comments and the
“assault,” but Sargento took no disciplinary action. Gove tried to file a grievance, but
human resources “refused [him] … the opportunity to file a complaint.” Later, Clauson
was transferred back to Gove’s plant.
       A year after the harassment started, Sargento asked Gove without explanation to
take a mandatory “Fitness for Duty” exam conducted by a forensic psychologist. Gove
did so, despite some reservations. Shortly afterward, Sargento fired him.
       Gove then filed this suit, alleging workplace harassment, retaliation, and sex and
age discrimination. The district court screened the complaint, see 28 U.S.C.
§ 1915(e)(2)(B)(ii), but found the allegations insufficient to allow it to determine whether
Gove stated a claim. The court directed him to amend his complaint to provide more
details about “what happened, who was involved, and what each person did,” as well
as “who discriminated against him, what discriminating acts occurred, and whether the
discrimination was based on race, religion, or some other class protected by the law.”
        Gove then submitted dozens of pages, naming the coworkers who “abused” him
and asserting that he was forced to submit to the psychological exam in retaliation for
filing grievances. The court found his submissions unwieldy and unfocused, and it told
him again to amend his complaint to clarify the nature of his claims. This would be
Gove’s “last opportunity,” the court warned, to describe how and why his coworkers
Nos. 20-3501 & 21-1235                                                                  Page 3

harassed him, “what, exactly, they did to him … [and] where they did it,” what
Sargento retaliated against him for doing, and how Sargento “knew about these events,
and what (if anything) [Sargento] did when it learned of them.”
      Gove amended his complaint to describe specific incidents—including names
and dates—when his coworkers harassed him. He also asserted that human resources
refused to allow him to file a grievance and fired him in retaliation for complaining
about his coworkers’ behavior.
       The district court dismissed this complaint with prejudice for failure to state a
claim. Gove did not state a hostile-work-environment claim, the court concluded,
because the harassment he described was not “severe or pervasive” but “[a]t worst …
merely vulgar and inappropriate.” The court added that Gove tried to “shoehorn” his
claims into categories of religious, age, and sex discrimination, but he had not alleged
that anyone said anything about his faith, age, or sex. For similar reasons, the court
rejected Gove’s age- and sex-discrimination theories. It dismissed his retaliation claim
because he did not allege that he engaged in any protected activity.
        Gove filed a notice of appeal and, on the same day, moved the district court to
alter or amend its judgment. See FED. R. CIV. P. 59(e). He sought to introduce new
evidence that Sargento, during the suit, had hired women to seduce him and discredit
his claim of being a monogamous Christian. The court denied the motion, concluding
that he failed to explain why he could not have discovered this information earlier or
how it was material. Gove filed a notice of appeal from that ruling as well. We
consolidated both appeals.
       Gove argues that the district court erred by demanding too much specificity in
his complaint. We agree with him. Notice pleading requires only that complaint contain
facts sufficient to state a claim that is plausible on its face. Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Gove, who has not yet
had the benefit of discovery, did not need to allege every evidentiary element of his
claims. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510–12, 514 (2002). And the
allegations of his complaint were sufficient to survive dismissal.
        First, regarding Gove’s hostile-work-environment claim, a fair reading of the
complaint shows that Gove alleged harassment so “severe or pervasive” that it created
an abusive working environment. See Alamo v. Bliss, 864 F.3d 541, 549 (7th Cir. 2017)
(citation omitted). He asserted, for instance, that over the course of a year his coworkers
made sexual gestures to him, threw materials at him, and threatened to hurt him or
vandalize his car because of his faith; this harassment, he said, proved so stressful that
he had to take time off work. He also alleged that he reported the harassment
Nos. 20-3501 & 21-1235                                                                Page 4

repeatedly to human resources, which did nothing to ameliorate it. The district court, in
demanding more specifics about the nature of Sargento’s abusive work environment
and particular actions taken by individual coworkers or administrators, improperly
applied the equivalent of the summary-judgment standard to Gove’s claims. See Huri v.
Office of the Chief Judge of Cir. Ct. of Cook Cnty., 804 F.3d 826, 834 (7th Cir. 2015). By
alleging such details as the type of discrimination (religious), who did it, and when,
Gove said enough to state a hostile-work-environment claim.
        We also conclude that Gove adequately stated a claim of retaliation. Gove
needed to assert only that he engaged in protected activity and was subject to an
adverse employment action as a result of that activity. See Luevano v. Wal-Mart Stores,
Inc., 722 F.3d 1014, 1029 (7th Cir. 2013). Reporting workplace harassment based on
religion is protected activity under Title VII. See Huri, 804 F.3d at 833. By asserting that
Sargento fired him for his complaints about faith-based harassment, Gove alleged
enough to state a claim of retaliation. See Alamo, 864 F.3d at 555–56.
       Finally, we agree with Gove that the district court erred in dismissing his sex-
and age-discrimination claims. He adequately stated these claims by alleging that he
was harassed at work and ultimately fired because he was an older male. See
Swierkiewicz, 534 U.S. at 514; Freeman, 927 F.3d at 965.
        We emphasize that we conclude here only that Gove’s allegations are sufficient
to state a claim. We express no opinion about how the district court should evaluate
Gove’s case at any later stage.
       We VACATE the judgment and REMAND for further proceedings.